DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species allele G of gene DRD1, allele Al of gene DRD2, allele S or L of gene HTTLPR, allele G of gene COMT, and allele G of gene OPRM1; addictive behaviors, and chemical dependency in the reply filed on 2/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Regardless, the species election is withdrawn.  An action on the merits of claims 20-41 is set forth herein.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Nucleotide and/or Amino Acid Sequence Disclosures

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

SPECIFIC DEFICIENCIES AND THE REQUIRED RESPONSE TO THIS OFFICE ACTION ARE AS FOLLOWS:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located at tables 5-7, however no SEQ ID NOS are provided for any of them.  Although a sequence listing has been filed, it only contains 8 SEQ ID NOS, however as evidenced by the disclosure in the tables, the specification lists more than 8 structurally different nucleic acid sequences. 

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between the alleles listed in the claims and a genetic addiction risk as well as the abstract mental concept of making calculations, observations, and conclusions. This judicial exception is not integrated into a practical application because the step(s) of obtaining a biological sample and performing an allele analysis are data gathering 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”).
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recite obtaining and utilizing a risk score by performing allelic analysis on alleles in DRD1, DRD2, HTTLPR, COMPT, and OPRM1 to obtain a genetic risk score which is a natural correlation/law between alleles of the recited genes and genetic addiction Mayo, the relationship is itself a natural process that exists apart from any human action.  Additionally, steps of assigning a count and determining a risk score are abstract ideas because they can occur entirely within the mind, or using pencil and paper.  Further, the step “administering treatment to the diagnosed subject, wherein treatment comprises entry of the diagnosed subject in a residential treatment program… and medically monitoring the reward deficiency syndrome behavior of the subject”; or “providing treatment in which the use of opioids is avoided”; or “providing a dopamine regulator” appears to merely instruct a patient to enter a particular rehabilitation program, while “medically monitoring” encompasses making observations and conclusions which is an abstract mental concept, while avoiding opioids can comprise meditation and “providing” a dopamine regulator broadly encompasses instructing the patient to take medications.  No particular therapeutic intervention, such as a particular drug, for example, is required.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of detecting providing a sample and performing an allelic analysis does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method. 
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the obtaining and allele analysis steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  These steps are not Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.


Claims 20-41 are rejected under 35 U.S.C. 103 as being unpatentable over Blum II (Blum et al; Genetic Addiction Risk Score (GARS) : Testing For Polygenetic Predisposition and Risk to Reward Deficiency Syndrome (RDS), Gene Therapy Applications, Prof. Chunsheng Kang (Ed.) 2011; pages 327-362) and Cecile (Cecile et al; Eur J Epideimiol, 2011, vol 26, apges 313-337) in view of Blum I (Blum et al; US 2012/0053070), Blum III (US 2011/0189161), Batel (Batel et al; Alcoholism: Clinical and Experimental Research, vol 22, 2008, pages 567-572), and AL-Eitan (as cited in applicant's IDS dates 1/27/2016).
Blum II teaches that a Genetic Addiction Risk SCORE (GARS) test is important because RDS is a polygenic disorder, and involving multiple genes and many polymorphisms, and likely requires a threshold number of RDS associated polymorphisms in order to manifest in a particular subject (see page 336, table 7 at page 354).  Blum II teaches that the GARS test has direct implications for both diagnosis and targeted treatment of RDS.  Blum II teaches that RDS is a basic phenotype covering many reward behaviors.  Blum II teaches that this test can be used to determine stratified genetic risk of patients with addictive behaviors upon their entry into a treatment facility.  Blum II teaches treatment such as in patient residential treatment programs where patients are monitored, and that prescreening patients prior to enrollment could be beneficial, such as providing expectations of future success and the need for intensive treatment.   Blum II teaches that it is beneficial to stratify or classify patients as having low, moderate, or high genetic predictive risk based on a number of now known (predetermined risk alleles in predetermined genes) (see page 349, last para).    

Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to calculate and stratify patients according to a genetic addiction risk score as taught by Blum II using the method of Cecile to arrive at a method for establishing a risk score for addiction risk for use in treatment facilities as taught by Blum II.   
With regard to the alleles as set forth in claim 20 as defined by the specification, Blum I teaches genetic analysis for claim 20 polymorphisms (b) (para 0073-0074), (g) (para 0080), and (i) (para 0077) associated with addiction.  Blum I teaches also to include genetic analysis for additional genes (table 2) including DRD1, OPRM1, GABRB3, and DRD3.
With regard to the alleles as set forth in claim 20 as defined by the specification, Blum II teaches genetic analysis for claim 20 polymorphisms (b), (g), and (i), (pages 346-349) associated with addiction.  Blum II also teaches to include genetic analysis for additional genes GABRB3, and DRD3 (page 354).  
With regard to alleles as set forth in claim 20 as defined by the specification, Blum III teaches genetic analysis for claim 20 polymorphisms (b) (page 17, col 1, rs1800497), (i), and (j) (rs1799971, also known as A118G SNP for OPRM1) (see table 1, page 18) associated with addiction.  

 AL-Eitan also teaches testing for a number of polymorphisms in genes include DRD1, DRD2, DRD3, DRD4, and COMT, associated with substance addiction. 
Therefore, it would have been prima facie obvious to the ordinary artisan before the effective filing date to perform genetic analysis on the polymorphisms set forth in the claims in view of the teachings of Blum I, II, III, Batel, and AL-Eitan.  As exemplified by the prior art cited, methods of genetic analysis for polymorphisms in genes associated with addiction, including those set forth in the claims, was commonly performed.  It was further routine in the art before the effective filing date to select optimal combinations of polymorphisms for association with addiction, as exemplified by the art of Blum I, II, III, Batel, and AL-Eitan.  The ordinary artisan would have been motivated to include the polymorphisms set forth in claim 20, in a method of genotype analysis because Blum I, II, III, Batel, and AL-Eitan teach that the polymorphisms are associated with addiction.  It would have further been prima facie obvious to the ordinary artisan to screen for the polymorphisms in diagnosis of RDS as well as treating the subjects, such as by in patient residential programs,  monitoring patients, providing dopamine regulators because Blum II teaches to do so.  It would further be prima facie obvious to the ordinary artisan to avoid opioid pain medication, such as NSAIDS, in patients with opioid dependency, as such treatment strategies have already been employed in the art in patients with such dependency.   



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,072,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the ‘289 patent anticipate the instant claims.  


Conclusion

No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634